Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Roosevelt J. Jones, Appellant                          Appeal from the 402nd District Court of
                                                       Wood County, Texas (Tr. Ct. No. 2015-
No. 06-16-00037-CV         v.                          687). Opinion delivered by Chief Justice
                                                       Morriss, Justice Moseley and Justice
Plains Pipeline, L.P., a Texas Limited                 Burgess participating.
Partnership, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Roosevelt J. Jones, pay all costs of this appeal.




                                                       RENDERED JANUARY 5, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk